Citation Nr: 1734812	
Decision Date: 08/23/17    Archive Date: 08/30/17

DOCKET NO.  15-19 972	)	DATE
Advanced on the Docket	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Entitlement to service connection for tinnitus.  

2.  Entitlement to an evaluation in excess of 10 percent for gastroesophageal reflux disease (GERD).  

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) prior to January 2, 2013.  


ORDER

Service connection for tinnitus is granted.  

A 30 percent evaluation, but no higher, for GERD beginning April 2012, but no earlier, is granted.  

Entitlement to TDIU prior to January 2, 2013, is denied.  


FINDINGS OF FACT

1.  The Veteran's tinnitus was incurred in military service.

2.  Beginning April 4, 2012 but no earlier, it is factually ascertainable that the Veteran's GERD is more closely approximate to persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health; throughout the appeal period, the Veteran does not have material weight loss, hematemesis, melena or anemia, or other symptomatology associated with his GERD which is productive of a severe impairment of health.  

3.  The Veteran was last engaged in substantially gainful employment in May 2013.


CONCLUSIONS OF LAW

1.  The criteria for establishing service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).

2.  The criteria for establishing a 30 percent evaluation, but no higher, for GERD beginning April 4, 2012, have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.114, Diagnostic Codes 7346 (2016).

3.  The criteria for establishing entitlement to TDIU prior to January 2, 2013, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.16 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran had active duty service from May 1999 to June 2003.

Service Connection for Tinnitus

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Establishing service connection requires competent evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 38 C.F.R. § 3.303.  Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2016). 

On appeal, the Veteran asserts that his tinnitus began during military service, including during his most recent VA examination in November 2016.  

The Veteran's service treatment records do not document diagnosis, complaints or treatment for tinnitus.  In a May 2000 report of medical history, the Veteran denied any hearing loss, change in hearing, or any other ear problem, although he did not specifically deny tinnitus at that time.  In an August 2002 report of medical history, the Veteran specifically denied ringing in his ears (tinnitus).  

Additionally, the Veteran denied any tinnitus in January 2012, June 2013, August 2013, July 2015 and June 2016 VA post-service treatment records.  However, in December 2014, January 2015 and May 2015 treatment records, the Veteran reported having tinnitus.  

In February 2015, the Veteran underwent a VA audiological examination.  During that examination, the Veteran reported that his tinnitus began during service, in approximately 2002; he denied any specific event that caused his tinnitus, although he reported working in and around the airfield and jets all the time and was around a lot of weapons when they were fired.  He stated that his tinnitus was a humming noise in the middle of his head that would come and go.  

The examiner noted that the Veteran's service treatment records were silent for any reports of tinnitus and he specifically denied any tinnitus in May 2000 and August 2002; the examiner further noted that there is no literature to support delay-onset tinnitus and that tinnitus usually had an immediate onset after significant noise exposure.  The examiner also noted that the Institute of Medicine (IOM) indicated that hearing loss has a higher prevalence for associated tinnitus.  Given the Veteran's diagnosis of high-frequency hearing loss which was not a hearing loss disability under 38 C.F.R. § 3.385, the examiner opined that the Veteran's tinnitus was more likely than not a symptom of or related to his hearing loss and was less likely than not the result of his military service.  

The Veteran underwent another VA audiological examination in June 2016, at which time the Veteran reported having tinnitus since his second year of service.  The examiner opined that his tinnitus was less likely than not related to his military service as there was no tinnitus reported by the Veteran during military service; the examiner noted that tinnitus occurring from impact of noise exposure presented at the time of occurrence and that was not evident in the Veteran's military service records.  

The Veteran submitted a November 2016 audiological Disability Benefits Questionnaire (DBQ), from a private audiologist, Dr. K.C.M.  In that DBQ, Dr. K.C.M. noted that the Veteran was exposed to aircraft noise and was a marksmanship instructor during military service; after discharge from service the Veteran worked in sales and at an office supplies store; he had no noise exposure after military service.  The Veteran further reported his tinnitus began while in the service and that it was bilateral and constant; he denied any hearing problems or tinnitus prior to military service.  Dr. K.C.M. did not render any opinion as to the etiology of the Veteran's tinnitus.  

The Agency of Original Jurisdiction (AOJ) obtained an addendum opinion from a separate examiner in November 2016.  That examiner noted the Veteran's service treatment records were silent for complaints of tinnitus and noted the Veteran denied having tinnitus in August 2002, January 2012, December 2013, January 2015 and June 2016.  He also noted that the Veteran's hearing was bilaterally normal under 38 C.F.R. § 3.385, although he did have high-frequency hearing loss in his left ear, which was above the levels measured for a hearing loss disability under VA regulations.  The examiner noted that the Veteran's tinnitus may be related to that high-frequency hearing loss, although that loss was not present during military service, and the first test to demonstrate this loss was in February 2015, more than 11 years after military service.  "Thus it may be that some event, injury or illness which occurred during his post-service years caused the onset of his tinnitus."  The examiner further noted several pieces of literature.  

Based on the foregoing evidence, the Board finds that service connection for tinnitus is warranted.  In this case, the Veteran has reported in several statements and during his VA examinations that he currently suffers from tinnitus.  Tinnitus is a disorder that is readily observable by laypersons and does not require medical expertise to establish its existence.  See Charles v. Principi, 16 Vet. App. 370 (2002).

The Veteran's occupational specialties (MOS's) during service were as an aircraft firefighter/crash rescue specialist and as a marksmanship instructor.  In light of the Veteran's MOS's during military service, the Board concedes that he had noise exposure during service consistent with the types, places and circumstances of his military service.  See 38 U.S.C.A. §§ 1154(a) (West 2014).  

The Board acknowledges the VA examiners' opinions in this case.  However, those examiners did not appear to consider the Veteran's competent reports of medical history that his tinnitus began during military service.  Layno v. Brown, 6 Vet. App. 465, 470 (1994); Charles v. Principi, 16 Vet. App. 370 (2002).  

Insofar as the November 2016 examiner appears to indicate that the Veteran inconsistently reported tinnitus post-service, the Board reflects that the Veteran reported prior to November 2016 that his tinnitus would come and go; the first evidence that his tinnitus was constant was in November 2016.  Therefore, the Veteran's "inconsistent" reports of the presence of tinnitus on examinations post-service would appear to be at least consistent with the reported intermittent nature of that condition.  Thus, the Board finds that the Veteran's competent lay statements regarding onset of tinnitus to be credible.  

On balance, when the Veteran's lay statements are weighed against the VA examiners' opinions, the evidence appears to be at least in equipoise as to whether the Veteran's tinnitus was incurred during military service.  Accordingly, by resolving all reasonable doubt in his favor, the Board finds service connection for tinnitus is warranted, based on the evidence of record at this time.  See Wise v. Shinseki, 26 Vet. App. 517, 531 (2014) ("By requiring only an 'approximate balance of positive and negative evidence' . . ., the nation, 'in recognition of our debt to our veterans,' has 'taken upon itself the risk of error' in awarding . . . benefits.").

Increased Evaluation for GERD

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21.  

In deciding this appeal, the Board has considered whether separate ratings for different periods of time, based on the facts found, are warranted, a practice of assigning ratings referred to as "staging the ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2008).  

The Veteran filed his claim for increased evaluation on December 10, 2012; nonetheless, evidence from the time period commencing on December 10, 2011, has been considered in conjunction with this decision.  See 38 C.F.R. § 3.400(o).  Throughout the appeal period, the Veteran's GERD has been assigned a 10 percent evaluation under 38 C.F.R. § 4.114, Diagnostic Code 7399-7346.  

Under Diagnostic Code 7346, for hiatal hernia, a 10 percent evaluation is assigned with two or more of the symptoms for 30 percent evaluation of less severity.  A 30 percent evaluation is assigned for symptoms of persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health.  A 60 percent evaluation is assigned for symptoms of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia, or other symptom combinations productive of severe impairment of health.  See 38 C.F.R. § 4.114, Diagnostic Code 7346 (2016).

In a January 2012 VA treatment record, the Veteran reported that he did not have any nausea, emesis, diarrhea, constipation, or any problems with chewing or swallowing at that time; he did report having reflux after eating raw onions.  The Veteran was noted to have lost 30 pounds in the past 7 months, which was attributed to his abuse of methamphetamines; he was currently noted as overweight.  

The Veteran underwent a VA examination of his GERD on April 4, 2012, at which time he was noted to have diagnoses of GERD and helicobacter pylori.  The examiner noted that the Veteran was taking omeprazole with fair response.  The Veteran also reported pyrosis 3 times a week for which he takes Maalox, which helped.  He also reported intermittent epigastric pain, burning and discomfort depending on his stress, as well as reflux and regurgitation 3 times a week, which went up his throat that he could taste in his mouth, burned his throat.  His reflux and regurgitation had improved since taking omeprazole.  The Veteran also reported dysphagia with large chunks of food such as meat or bread, which he could eat and swallow with sips of water; he did not have any problems with liquids and was eating more nutritious shakes at that time.  The Veteran also reported a history hematemesis or melena 4 months prior when he had abused drugs and alcohol.  Finally, the Veteran had nausea 4-5 times a month, where he felt gaseous and wanted to vomit although he did not; he also felt bloated and would sit up straight in a chair and lean forward and burp several times.  He reported vomiting over the last 4 months when he was relapsing on drugs and alcohol.  The Veteran denied any hemorrhoids, history of hospitalizations due to his GERD, history of trauma to the gastrointestinal tract, or history of neoplasm.  The Veteran also reported there was no effect on his activities of daily living, although he did report that he would call in sick or leave early from work due to his GERD.

On examination, the examiner noted that the Veteran's GERD required continuous medication.  The examiner further noted that the Veteran had 4 or more recurring episodes per year that were not severe and lasted less than a day; he also had 4 or more recurring episodes of severe symptoms that last 1-9 days.  The Veteran was also noted to have periodic abdominal pain; 4 or more episodes of mild nausea over the last year that lasted less than a day; 4 or more episodes of transient vomiting in the last year that lasted less than a day; and, 4 or more episodes of transient hematemesis and melena in the last year that lasted 1-9 days.  The Veteran did not have any episodes over the last year of incapacitating episodes.  The examiner found that the Veteran's GERD did not impact his ability to work.  

In a November 2012 VA treatment record, the Veteran reported a worsening of his GERD, particularly at night.  He reported extensive burning, coughing, epigastric pain; he had self-increased his omeprazole intake with continued reflux.  He also reported taking Maalox and Pepcid daily to control his symptoms in conjunction with his omeprazole.  The Veteran was prescribed ranitidine and his omeprazole was increased at that time.  In a December 2012 VA treatment record, the Veteran's GERD was noted as getting significantly worse, and his medication was increased to ranitidine and omeprazole.  He reported having to sleep with his head up and that he was having a hard time at work at that time, where he was working for a private treatment center.  

The Veteran filed his claim for increased evaluation on December 10, 2012.  After failing to report for a VA examination due to his homelessness, the AOJ denied an increased evaluation in a February 2012 rating decision; the Veteran filed another claim for increased evaluation in June 2013.  The Veteran again failed to report for a VA examination, and the AOJ again denied that increased evaluation claim in an August 2013 rating decision.  

The Veteran again filed a claim for increased evaluation in August 2013.  He underwent a VA examination of his GERD in September 2013.  The Veteran reported a history of burning, pressure and pain in his chest, an acidic taste in the back of his throat, and nocturnal episodes of choking.  He reported that he used TUMS, ranitidine, omeprazole, and Maalox, with the most relief with omeprazole.  Despite an increase in his omeprazole, the Veteran reported that he continued to have breakthrough symptoms, which were worsened by spicy food.  The examiner noted the same signs and symptoms as noted in the April 2012 examination, including recurrent nausea and transient vomiting, hematemesis and melena.  The examiner also noted 4 or more episodes of sleep disturbance due to esophageal reflux a year that lasted 1-9 days.  With regards to the effect on his employment, the Veteran reported that his sleep disruption caused an adverse effect on his mood and energy, causing him to become irritable, aggressive and uncomfortable; he also reported having heartburn with bending and lifting, which caused him pain and disrupted his ability to complete a task.  

The VA examiner clarified in an October 2013 addendum that the Veteran did not have pain, vomiting, weight loss, hematemesis, melena, or anemia; the Veteran did not have "persistently recurrent epigastric pain distress with dysphagia, pyrosis, regurgitation or substernal arm or shoulder pain."  

The Veteran underwent another VA examination of his GERD in December 2014, at which time he was diagnosed with GERD and a hiatal hernia with Barrett's esophagus.  During the examination, the Veteran reported using omeprazole and ranitidine to treat his symptoms.  He reported severe symptoms of heartburn, reflux, regurgitation, dysphagia, and chest pain that radiated into his left arm.  He had a history of vomiting and blood in his stool, although that was not a recent issue.  The examiner noted an EGD in December 2012 that revealed a Barrett's esophagus without any dysplasia.  He also reported that he had nausea with vomiting that was consistently 2-3 times a week and interfered with his sleep 3-4 times a week.  The examiner did note that the Veteran was generally not compliant with his omeprazole medication, although over the last two weeks he had been taking his medication as prescribed and that he was "feeling really good, with near complete resolution of his symptoms."  On examination, the examiner noted 4 or more episodes of sleep disturbance caused by esophageal reflux, nausea and vomiting over the last year that lasted less than a day.  Regarding impact on ability to work, the Veteran reported that he felt horrible when his symptoms were severe, which effected his ability to work and caused him to become depressed.  

In his April 2015 notice of disagreement, the Veteran reported that his GERD continued to be a "real detriment" to his daily living.  The Veteran reported nightly stomach pains in his June 2015 substantive appeal, VA Form 9.  

In a July 2015 VA treatment record, the Veteran denied any abdominal pain, diarrhea, constipation, hematochezia, hematemesis, change in bowel habits, and bright red blood per rectum (BRBPR).  

The Veteran underwent another VA examination of his GERD in July 2016, in which it was noted that he was taking pantoprazole, Carafate, and ranitidine for that disability.  The examiner noted that the Veteran had dysphagia, pyrosis, reflux, substernal pain, and 4 or more episodes of sleep disturbance caused by esophageal reflux per year that lasted less than a day.  The examiner opined that the Veteran's GERD did not impact his ability to work.  

The Board has reviewed the balance of the Veteran's other VA treatment records and notes that such are substantially similar to the above noted VA treatment records and VA examination reports.  

Based on the foregoing evidence, the Board finds that a 30 percent evaluation, but no higher, is warranted beginning April 4, 2012, but no earlier.  The Veteran reported to the April 2012 VA examiner that he was having many symptoms of a severe nature, including epigastric distress, pyrosis, regurgitation and substernal pain.  The Board finds that the symptomatology demonstrated during that VA examination is more closely approximate to persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health.  

However, an effective date prior to April 4, 2012 is not warranted in this case because it is not factually ascertainable that an increase in gastrointestinal/GERD symptomatology occurred prior to that date.  The Board specifically notes the relatively mild symptomatology noted in the January 2012 VA treatment record.

Moreover, the Board reflects that throughout the appeal period, the Veteran is not shown to have any evidence of hematemesis, melena, anemia, or material weight loss associated with his gastrointestinal/GERD symptomatology.  Although the Board has found that his symptomatology is productive of a considerable impairment of health, the Board does not find that the evidence presented in this case, which lacks those substantial and significant symptoms noted above, is productive of a severe impairment of the Veteran's health.  

Accordingly, the Board finds that a 30 percent evaluation, but no higher, is warranted for the Veteran's GERD beginning April 4, 2012, but no earlier, based on the evidence of record in this case.  See 38 C.F.R. §§ 3.400(o), 4.7, 4.114, Diagnostic Code 7346.  In reaching the above conclusions, the Board has appropriately applied the benefit of the doubt doctrine in this case.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102; Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).

Entitlement to TDIU Prior to January 2, 2013

VA will grant entitlement to TDIU when the evidence shows that the Veteran is precluded, by reason of his service-connected disabilities, from securing and following "substantially gainful employment" consistent with his education and occupational experience.  See 38 C.F.R. §§ 3.340, 3.341, 4.16; VAOPGCPREC 75-91; 57 Fed. Reg. 2317 (1992).  The central inquiry is, "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  

The regulations provide that if there is only one such disability, it must be rated at 
60 percent or more; and if there are two or more disabilities, at least one disability must be rated at 40 percent or more, and sufficient additional disability must bring the combined rating to 70 percent or more.  Disabilities resulting from common etiology or a single accident or disabilities affecting a single body system will be considered as one disability for the above purposes of one 60 percent disability or one 40 percent disability.  38 C.F.R. § 4.16(a).

In this case, the Veteran submitted a claim for increased evaluation of his service-connected GERD in December 2012; the claim for TDIU is intertwined with that claim for increase.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Board notes that the AOJ has assigned TDIU beginning January 2, 2013, based on the Veteran's reports that January 1, 2013, was the date he was last employed.  

The Veteran has met the schedular criteria for TDIU throughout the appeal period.  Consequently, this case turns on whether during the appeal period, prior to January 2, 2013, the Veteran's service-connected disabilities precluded him from obtaining and maintaining substantially gainful employment.  The Board finds that the evidence does not support such a finding.  

In September 2013, the Veteran submitted an Application for Increased Compensation Based on Unemployability, VA Form 21-8940, which indicated that he worked as full-time support staff (a telephone operator) at a Veterans Hospital from May 2006 through October 2010.  He further reported that he worked as a full-time ("40+ hours per week") psychiatric technician at a private treatment center in Provo, Utah from "May 1, 2013 to January 1, 2013."  The Veteran further indicated that in March 2013 he applied to return to work for the Veterans Hospital, and that he also was working with the State of Utah in a job search in June 2013.  The Veteran concluded that he had not been successful at school as a result of his disabilities.  

In a December 2014 VA Form 21-8940, the Veteran indicated that he last worked full-time in March 2012, and noted that he worked as a full-time ("40 hours per week") psychiatric technician at a private treatment center in Sandy, Utah from March 2011 through February 1, 2012.  He noted that he left his last job because of his psychiatric and GERD disabilities, because he "would miss work due to stress and aggravation caused by the demands" of his employer, his long hours and the employer's "extreme expectations."  

In a February 2015 statement, the Veteran indicated that he attempted to contact his former employer in Utah, but that he did not have any success and he believed that the private treatment center he worked at was closed and no longer in business.  

Finally, in a May 2016 VA Form 21-8940, the Veteran noted only his work at the Veterans Hospital from May 2006 to October 2010 in his list of past employers; he further indicated that he was unable to work since August 2010 in that Form.  The Veteran also indicated that he left that job due to his psychiatric symptoms, which decreased his performance and led to difficulties getting along with his co-workers as he would become very angry.  

Initially, the Board does not find that the Veteran's reports in his May 2016 VA Form 21-8940 are credible given that he had previously listed working full-time as a psychiatric technician after his leaving his employment at the Veterans Hospital in 2010 in his other VA Forms 21-8940.  Additionally, the Board notes that the Veteran's VA treatment records, noted above in the GERD section, reflect that he was working at a private treatment center after 2010.  

Thus, based on the September 2013 and December 2014 VA Forms 21-8940 in the file, the Veteran appears to have worked for a private treatment center in Sandy, Utah from March 2011 through February 2012, and then at a different private treatment center from January 2013 through May 2013.  (The Board reflects that it appears that the Veteran transposed the dates of beginning and ending his employment at the Provo, Utah location in the September 2013 VA Form 21-8940.)  Consequently, it appears in this case that the Veteran was actually working full-time until May 2013, at which time he began looking for work through a job search program in June 2013.  In light of these facts, the Board finds that the Veteran was last engaged in substantially gainful employment in May 2013.  

Accordingly, the Board cannot find that the Veteran's service-connected disabilities precluded him from substantially gainful employment prior to January 2, 2013, as the evidence-provided by the Veteran-clearly demonstrates that he was able to work on a full-time basis until May 2013.  The Board therefore must deny the Veteran's claim at this time.  See 38 C.F.R. § 4.16.  

In reaching that conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).





____________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

ATTORNEY FOR THE BOARD	M. Peters, Counsel
Copy of Decision Sent to:	Disabled American Veterans
Department of Veterans Affairs


